Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/21/2022.  Claims 1-3, 6, 13, 15, 18-20, 23, 26 are amended; claims 24-25 are withdrawn from consideration as being drawn to non-elected invention; claim 27 is cancelled; and claims 28-32 are added.  Accordingly, claims 1-26 and 28-32 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections

Claims 28-29 and 32 are objected to because of the following informalities:  
Claims 28 (line 1) and 29 (line 1) recite “said (ii) polyester diol” and should read “said (i) polyester diol” because of the dependence on claim 26 since component “(ii)” is toluene diisocyanate.  
Claim 32 recites “molecular weight of 12000 to about 18000 g/mol is present in an amount of about 10 to 30 wt%” (lines7-8).  For clarity it should read as “molecular weight of 12000 to about 18000 g/mol, and is present in an amount of about 10 to 30 wt%”
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 103

Claims 1-5, 7-9, 12, 14-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haruna et al (US 5,041,508) in view of Brenner (US 4,216,134) and Birkett et al (US 2012/0129994 A1).
Prior to setting forth the rejection, it is noted that the recitation of "impregnation sealant" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Haruna et al in view of Brenner and Birkett et al, and hence the preamble fails to limit the claim. MPEP § 2111.02
Regarding claim 1, Haruna et al disclose anaerobic composition comprising a polymerizable monomer having at least one ethylenic double bond (abstract).  See example 1, wherein the composition comprises isobornyl methacrylate (i.e. reads on the (meth)acrylic monofunctional monomer containing a C4-C20 hydrophobic moiety in present claim 1), 2-hydroxyethyl methacrylate (i.e. reads on (meth)acrylic monofunctional monomer containing a hydroxyl group in present claim 1) and urethane acrylate.
Haruna et al silent with respect to at least two (meth)acrylic monofunctional monomers containing C4-C-20 alkyl hydrophobic moiety; and component “d”; and differs with respect to the species of modified polyester urethane methacrylate.
However, regarding at least two (meth)acrylic monofunctional monomers containing C4-C-20 alkyl hydrophobic moiety, Haruna et al in the general disclosure teach that concrete examples of polymerizable monomers include monoesters such as butyl (meth)acrylate and 2-ethylhexyl (meth)acrylate.  These polymerizable monomers may be used alone or as a mixture of two or more (col. 2, lines 5-9; and 22-23).  Therefore, in light of the teachings in general disclosure of Haruna et al, it would have been obvious to one skilled in art prior to the filing of present application, to include a combination of at least two of the polymerizable monomers containing C4-C20 alkyl groups taught with sufficient specificity, in the exemplary anaerobic curing composition, of Haruna et al, absent evidence to the contrary.
Regarding component “d”, Brenner teaches anaerobic curing adhesive compositions displaying high strength and resistance to water, heat and radiation and are produced using triallylcyanurate or triallylisocyanurate (abstract).  Therefore, in light of the teachings in Brenner in the same field of endeavor, it would have been obvious to one skilled in art prior to the filing of present application, to include triallylcyanurate or triallylisocyanurate, in the anaerobic curable composition, of Haruna et al, for above mentioned advantages
Regarding species of modified polyester urethane methacrylate, Birkett et al teach a cure accelerator for anaerobic curable compositions.  The cure accelerators are constructed as urethane (meth)acrylate resins from diols (abstract).  Conventional cure accelerators have come under regulatory scrutiny.  Alternative components for anaerobic cure inducing compositions are desirable (paragraph 0014).  The reaction product is obtained from reactants comprising compounds represented by structure A, at least one isocyanate functional material and hydroxy functional (meth)acrylate (paragraph 0023).  Hydroxy functional reaction product of compounds of structure A and isocyanate functional materials form urethane linkages which are subsequently reacted with a reactive methacrylate monomer such as hydroxy functional (meth)acrylate (paragraph 0060).  The reactants can further comprise at least one polyol.  Suitable polyols are capable of forming a covalent bond with a reactive group such as isocyanate functional group and examples include polyester polyols (paragraphs 0069-0070).  The reaction products can have a number average molecular weight of about 500 to about 10,000 g/mole (paragraph 0098).  It is noted that polydispersity = weight average molecular weight / number average molecular weight and is generally ≥ 1.0 (i.e. number average molecular weight of about 500 to about 10,000 g/mole in Birkett et al overlaps with the weight average molecular weight of modified polyester urethane methacrylate in present claim 1).  Therefore, in light of the teachings in Birkett et al, it would have been obvious to one skilled in art prior to the filing of present application to include the cure accelerators, of Birkett et al, in the anaerobic composition, of Haruna et al, for accelerating curing of the anaerobic composition, of Haruna et al, absent evidence to the contrary.
Regarding claims 2 and 3, see example 1, of Haruna et al, wherein the anaerobic composition comprises isobornyl methacrylate (i.e. reads on group containing C6-C12 alkyl in present claim 2 and isobornyl methacrylate on present claim 3).
Regarding claims 4 and 5, see example 1, of Haruna et al, wherein the anaerobic composition comprises 2-hydroxyethyl methacrylate (i.e. reads on hydroxyalkyl (meth)acrylate having C1 to C10 carbon atoms in the alkyl group in present claim 4 and HEMA in present claim 5).
Regarding claims 7-8, Brenner teaches anaerobic curing composition comprising triallylcyanurate or triallylisocyanurate (abstract).
Regarding claim 9, Brenner teaches that compositions comprising basic monomers TAC (i.e. triallyl cyanurate), TAIC (i.e. triallyl isocyanurate) or mixtures thereof in amounts as little as 10% give remarkable increases in strength compared to conventional anaerobic adhesives (col. 6, lines 28-32).
Regarding claims 12, Birkett et al teach that term “polyol” includes oligomers or polymers containing at least two hydroxy groups (i.e. diols) and examples of polyols includes polyester polyol (paragraphs 0069-0070).  Examples of isocyanates include toluene diisocyanate (paragraph 0056).
Regarding claim 14, see example 1, of Haruna et al, wherein the composition comprises 20 parts by weight of 2-hydroxy-1-phenoxyethyl acrylate, 20 parts by weight of 2-hydroxyethyl methacrylate (i.e. total of 40 parts by weight of (meth)acrylate monomers containing hydroxyl group), 20 parts by weight of isobornyl methacrylate (i.e. 20 parts by weight of (meth)acrylate monomer containing a hydrophobic moiety) for a total of 80 parts by weight of (meth)acrylate monomers containing hydroxyl group and (meth)acrylate monomer containing a hydrophobic moiety, and 20 parts by weight of urethane methacrylate (i.e. reads on the ratio in present claim 14).
Regarding claim 15, see example 1, of Haruna et al, wherein the composition comprises cumene hydroperoxide (i.e. reads on catalyst capable of initiating free-radical cure of the composition in present claim 15).
Regarding claim 16, examples of monomers, in Haruna et al, include polyvalent esters such as ethylene glycol diacrylate (col. 2, lines 11-15).
Regarding claim 18, in addition to 5a to 5e above, case law holds that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), See MPEP § 2144.04.
Regarding claims 19, see example 1, of Haruna et al, wherein the composition comprises isobornyl methacrylate (i.e. reads on hydrophobic moiety comprises C10 alkyl group).
Regarding claim 20, see example 1, of Haruna et al, wherein the composition comprises isobornyl methacrylate (i.e. reads on hydrophobic moiety comprises C10 alkyl group).  Examples of polymerizable monomers include monoesters such as 2-ethylhexyl (meth)acrylate (col. 2, lines 5-9).
Regarding claims 21-22, see example 1, of Haruna et al, wherein the anaerobic composition comprises 2-hydroxyethyl methacrylate (i.e. reads on hydroxyalkyl (meth)acrylate having C1 to C10 carbon atoms in the alkyl group in present claim 21 and HEMA in present claim 22).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haruna et al (US 5,041,508) in view of Brenner (US 4,216,134), Birkett et al (US 2012/0129994 A1), and Malofsky et al (US 2008/0251195 A1).
The discussion with respect to Haruna et al, Brenner, and Birkett et al in paragraph 5 above is incorporated here by reference.
Haruna et al, Brenner, and Birkett et al are silent with respect to viscosity of composition.
However, Malofsky et al teach anaerobically curable adhesive compositions (abstract) comprising acrylic ester monomers such as cyclohexyl (meth)acrylate and hydroxyethyl (meth)acrylate (paragraph 0022).  The adhesive spreads naturally due to low viscosity or can be spread manually or automated to form a thin liquid film.  It is preferred that the liquid adhesive be in a thin film to ensure maximum activation (paragraph 0050).  Therefore, in light of the teachings in Malofsky et al, it would have been obvious to one skilled in art prior to the filing of present application to adjust the viscosity of the composition, of Haruna et al in view of Brenner and Berkitt et al, to a low value (such as less than 50 mPa.s), for above mentioned advantages.

Claims 1-5, 7-9, 12-13, 15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US 6,172,134 B1) in view of Birkett et al (US 2012/0129994 A1) and Brenner (US 4,216,134).
Prior to setting forth the rejection, it is noted that the recitation of "impregnation sealant" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Cooke al in view of Birkett et al and Brenner, and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claim 1, Cooke teaches an anaerobically curable composition (abstract).  See example 2, wherein the composition comprises lauryl methacrylate (i.e. reads on the (meth)acrylic monofunctional monomer containing a hydrophobic moiety including C12 alkyl group in present claim 1) and hydroxypropyl methacrylate (i.e. reads on (meth)acrylic monofunctional monomer containing a hydroxyl group in the present claim 1).
Cooke is silent with respect to at least two (meth)acrylic monofunctional monomers containing C4-C-20 alkyl hydrophobic moiety, polyester urethane methacrylate, and the component “d”.
However, regarding at least two (meth)acrylic monofunctional monomers containing C4-C-20 alkyl hydrophobic moiety, Cooke in the general disclosure teach that preferred hydrocarbyl methacrylates include those of formula: 
    PNG
    media_image1.png
    50
    125
    media_image1.png
    Greyscale
wherein R is preferably 8C to 14C alkyl groups such as nonyl, decyl, isodecyl, lauryl and myristyl (col. 3, lines 11-29).  Therefore, in light of the teachings in general disclosure of Cooke, it would have been obvious to one skilled in art prior to the filing of present application, to include a combination of the two or more of the preferred hydrocarbyl methacrylates having 8C to 14C alkyl groups, in the anerobic curable composition, of Cooke, absent evidence to the contrary.
Regarding polyester urethane methacrylate, Birkett et al teach a cure accelerator for anaerobic curable compositions.  The cure accelerators are constructed as urethane (meth)acrylate resins from diols (abstract).  Conventional cure accelerators have come under regulatory scrutiny.  Alternative components for anaerobic cure inducing compositions are desirable (paragraph 0014).  The reaction product is obtained from reactants comprising compounds represented by structural A, at least one isocyanate functional material and hydroxy functional (meth)acrylate (paragraph 0023).  Hydroxy functional reaction product of compounds of structure A and isocyanate functional materials form urethane linkages which are subsequently reacted with a reactive methacrylate monomer such as hydroxy functional (meth)acrylate (paragraph 0060).  The reactants can further comprise at least one polyol.  Suitable polyols are capable of forming a covalent bond with a reactive group such as isocyanate functional group and examples include polyester polyols (paragraphs 0069-0070).  The reaction products can have a number average molecular weight of about 500 to about 10,000 g/mole (paragraph 0098).  It is noted that polydispersity = weight average molecular weight / number average molecular weight and is generally ≥ 1.0 (i.e. number average molecular weight of about 500 to about 10,000 g/mole in Birkett et al overlaps with the weight average molecular weight of polyester urethane methacrylate in present claim 1).  Therefore, in light of the teachings in Birkett et al, it would have been obvious to one skilled in art prior to the filing of present application to include the cure accelerators, of Birkett et al, in the anaerobic composition, of Cooke, for accelerating curing of the anaerobic composition, of Cooke, absent evidence to the contrary.
Regarding component “d”, Brenner teaches anaerobic curing adhesive compositions displaying high strength and resistance to water, heat and radiation and are produced using triallylcyanurate or triallylisocyanurate (abstract).  Therefore, in light of the teachings in Brenner in the same field of endeavor, it would have been obvious to one skilled in art prior to the filing of present application, to include triallylcyanurate or triallylisocyanurate, in the anaerobic curable composition, of Cooke in view of Birkett et al, for above mentioned advantages.
Regarding claims 2 and 3, see example 2, of Cooke, wherein the composition comprises lauryl methacrylate (i.e. reads on group containing C6-C12 alkyl in present claim 2 and lauryl methacrylate on present claim 3).
Regarding claims 4 and 5, see example 2, of Cooke, wherein the composition comprises hydroxypropyl methacrylate (i.e. reads on hydroxyalkyl (meth)acrylate having C1 to C10 carbon atoms in the alkyl group in present claim 4 and HPMA in the present claim 5).
Regarding claims 7-8, Brenner teaches anaerobic curing composition comprising triallylcyanurate or triallylisocyanurate (abstract).
Regarding claim 9, Brenner teaches that compositions comprising basic monomers TAC (i.e. triallyl cyanurate), TAIC (i.e. triallyl isocyanurate) or mixtures thereof in amounts as little as 10% give remarkable increases in strength compared to conventional anaerobic adhesives (col. 6, lines 28-32).
Regarding claims 12, Birkett et al teach that term “polyol” includes oligomers or polymers containing at least two hydroxy groups (i.e. diols) and examples of polyols includes polyester polyol (paragraphs 0069-0070).  Examples of isocyanates include toluene diisocyanate (paragraph 0056).
Regarding claim 13, Cooke teaches that base preparation preferably contains a hydrocarbyl methacrylate and a hydroxy functional methacrylate. The hydrocarbyl methacrylates have the general formula: 
    PNG
    media_image2.png
    46
    121
    media_image2.png
    Greyscale
wherein R = nonyl, decyl, and lauryl.  A suitable hydroxy functional methacrylate include hydroxypropyl methacrylate.  The hydrocarbyl: hydroxy functional methacrylate weight ratio is about 1:1 (col. 3, lines 7-40).
Regarding claim 15, see example 1, of Cooke, wherein the composition comprises cumene hydroperoxide (i.e. reads on catalyst capable of initiating free-radical cure of the composition in present claim 15).
Regarding claim 18, in addition to 8a to 8e above, case law holds that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), See MPEP § 2144.04.
Regarding claims 19 and 20, in addition to 8a to 8e above, see example 2, of Cooke, wherein the anaerobic composition comprises lauryl methacrylate (i.e. reads on group containing C6-C-12 alkyl in present claim 19 and lauryl methacrylate on present claim 20).
Regarding claims 21-22, see example 2, of Cooke, wherein the anaerobic composition comprises hydroxypropyl methacrylate (i.e. reads on hydroxyalkyl (meth)acrylate having C1 to C10 carbon atoms in the alkyl group in present claim 21 and HPMA in present claim 22).

Claims 1-8, 12-16, 18-22, 26 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP 2003-301020 A).
Prior to setting forth the rejection, it is noted that the recitation of "impregnation sealant" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Fujita et al, and hence the preamble fails to limit the claim. MPEP § 2111.02.
It is noted that Fujita et al (JP 2003-301020 A) is in Japanese.  A copy of the machine translation into English is provided with this Office action.  All line/paragraph citations in the body of rejection below are to the machine translation, unless expressly stated.
Regarding claim 1, Fujita et al disclose in example 2 (see Table 1), a composition comprising UA-2 and HEMA (i.e. hydroxyethyl methacrylate and reads on at least one (meth)acrylic monofunctional monomer containing a hydroxyl group in present claim 1).  UA-2 is an acrylic urethane resin prepared from TDI (i.e. toluene diisocyanate), polyester polyol and hydroxyethyl methacrylate (paragraph 0087) which reads on modified polyester urethane methacrylate in present claim 1.  It is also possible to include allyl ether group in order for obtaining anaerobic improvement of the urethane resin having a (meth)acryloyl group (paragraph 0011) and includes a curing agent (paragraph 0079) which reads on anaerobically curable in present claim 1.
Fujita et al are silent with respect to molecular weight of polyester urethane methacrylate; at least two (meth)acrylic monofunctional monomers containing a C4-C20 alkyl hydrophobic moiety; and component “d”.
However, regarding molecular weight of polyester urethane methacrylate, Fujita et al in the general disclosure teach that method of preparing the urethane resin having a (meth)acryloyl group typically involves reacting isocyanate with polyester polyol to obtain polyisocyanate preferably having a number average molecular weight of 800 to 20,000, which is then reacted with hydroxyl group containing (meth)acrylic compound (paragraph 0012).  It is noted that polydispersity = weight average molecular weight / number average molecular weight and is generally ≥ 1.0 (i.e. number average molecular weight of about preferably 800 to 20,000 in Fujita et al overlaps with the weight average molecular weight of polyester urethane methacrylate in present claim 1).  Therefore, in light of the teachings in general disclosure of Fujita et al, it would have been obvious to one skilled in art prior to the filing of present application to include a modified polyester urethane methacrylate having a weight average molecular weight in overlapping ranges, absent evidence to the contrary.
Regarding at least two (meth)acrylic monofunctional monomers containing C4-C20 alkyl hydrophobic moiety, Fujita et al in the general disclosure teach that other polymerizable monomers may be used in combination (paragraph 0065).  Examples include n-butyl (meth)acrylate, isobutyl (meth)acrylate, 2-ethylhexyl (meth)acrylate, decyl (meth)acrylate and lauryl (meth)acrylate (paragraph 0067).  Therefore, in light of the teachings in general disclosure of Fujita et al, it would have been obvious to one skilled in art prior to the filing of present application, to include at least two (meth)acrylic monofunctional monomers containing C4-C20 alkyl hydrophobic moiety, absent evidence to the contrary.
Regarding component “d”, Fujita et al in the general disclosure teach that unsaturated monomer having at least two polymerizable double bonds in one molecule can be used for the purpose of improving the abrasion resistance, scratch resistance, anti-fog resistance, chemical resistance of the surface of a cured product.  Examples include triallyl cyanurate and triallyl isocyanurate (paragraph 0069).  Therefore, in light of the teachings in general disclosure of Fujita et al, it would have been obvious to one skilled in art prior to the filing of present application to include triallyl cyanurate, triallyl isocyanurate or a combination thereof, for above mentioned advantages.
Regarding claims 2 and 3, examples of unsaturated monomers having (meth)acryloyl group other than active hydrogen containing monomers include 2-ethylhexyl (meth)acrylate, decyl (meth)acrylate and lauryl (meth)acrylate (paragraph 0067).
Regarding claims 4 and 5, see example 2 (Table 1) wherein the composition comprises HEMA (i.e. reads on hydroxyalkyl (meth)acrylate having C1 to C10 carbon atoms in the alkyl group in present claim 4 and HEMA in present claim 5).
Regarding claim 6, see 8c above.
Regarding claims 7 and 8, see 8e above.
Regarding claim 12, see example 2, wherein the acrylic urethane resin is prepared from TDI (i.e. toluene diisocyanate) and polyester polyol (paragraph 0087).  Examples of alcohols used to prepare the polyester polyol include ethylene glycol (paragraph 0028) which reads on modified polyester urethane methacrylate is a reaction product between polyester diol and toluene diisocyanate in present claim 12.
Regarding claim 13, Fujita et al teach that active hydrogen containing monomer including hydroxy groups such as hydroxyalkyl (meth)acrylate are present in amounts of 20 to 60% by weight.  Other monomers used in combination are present in amounts of 50% by weight or less (paragraph 0065).  Examples of other polymerizable monomers include n-butyl (meth)acrylate, isobutyl (meth)acrylate, 2-ethylhecyl (meth)acrylate, decyl (meth)acrylate and lauryl (meth)acrylate (paragraph 0067).  Hence, the amounts of active hydrogen containing monomer including hydroxy groups such as hydroxyalkyl (meth)acrylate and other polymerizable monomers reads on ratio in present claim 13.
Regarding claim 14, see example 2, wherein the composition comprises UA-2 in amounts of 58.5 parts by weight and HEMA (i.e. unsaturated monomer (C)) in amounts of 34 pars by weight.  The unsaturated monomer (C) can include other monomers such as 2-ethylhexyl (meth)acrylate, decyl (meth)acrylate and lauryl (meth)acrylate (paragraph 0067).  Hence, the amounts overlap with the ratio in present claim 14.
Regarding claim 15, Fujita et al teach that composition can include curing agent such as organic peroxide (paragraph 0015) which reads on catalyst capable of initiating free-radical cure of the composition.
Regarding claim 16, examples of polyfunctional unsaturated monomers include ethylene glycol di(meth)acrylate (paragraph 0069).
Regarding claim 18, in addition to 8a to 8e above, case law holds that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), See MPEP § 2144.04.
Regarding claims 19 and 20, examples of unsaturated monomers having (meth)acryloyl group other than active hydrogen containing monomers include 2-ethylhexyl (meth)acrylate, decyl (meth)acrylate and lauryl (meth)acrylate (paragraph 0067).
Regarding claims 21 and 22, see example 2 (Table 1) wherein the composition comprises HEMA (i.e. reads on hydroxyalkyl (meth)acrylate having C1 to C10 carbon atoms in the alkyl group in present claim 21 and HEMA in present claim 22).
Regarding claim 26, 28 and 29, in addition to 8a to 8e above, Fujita et al teach that urethane acrylic oligomer is prepared from alkylene glycols that include neopentyl glycol (paragraph 0028), 3-methylpentane-1,5-diol (paragraph 0036) and dibasic acid such as adipic acid (paragraph 0030).
Regarding claims 30, see example 2, wherein the acrylate urethane oligomer is prepared from 3.0 moles of TDI (i.e. toluene diisocyanate) and 2.0 moles of polyester polyol (paragraph 0087).
Regarding claim 31, see example 1, wherein the 1.0 mole of polyglycol is reacted with 2.0 mol of TDI (i.e. toluene diisocyanate) and example 2, wherein the acrylate urethane oligomer is prepared from 3.0 moles of TDI (i.e. toluene diisocyanate) and 2.0 moles of polyester polyol (paragraphs 0086-0087).  Hence, the ratio of the diol to diisocyanate can be from 0.5 to 1.5.

Claim 10-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP 2003-301020 A) in view of Fisk et al (US 2009/0045008).
The discussion with respect to Fujita et al in paragraph 8 above is incorporated here by reference.
Fujita et al are silent with respect to glass transition temperature of polyester urethane methacrylate resin.
However, Fisk et al teach an acrylate-based sound-damping material which is a viscoelastic material that damps or otherwise inhibits transmission of vibrational energy and acts as an adhesive for bonding the rigid layers together.  The material can include acrylate-based polymer matrix which is a reaction product of at least one acrylate-based monomer such as isobornyl acrylate (abstract).  The term acrylate-based oligomers include urethane-based acrylates such as polyester-based urethane diacrylate oligomer.  The acrylate-based oligomers have a glass transition temperature of -440C to 1850C and aid in improving the damping performance of sound damping material (paragraph 0017).  The composition can include other components for anaerobic activated curing (paragraph 0020).   Therefore, in light of the teachings in Fisk et al, it would have been obvious to one skilled in art prior to the filing of present application, to use polyester-based urethane diacrylate oligomer having a glass transition temperature of lower than the -200C and -400C, for above mentioned advantages.

Claims 9 and 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (JP 2003-301020 A) in view of Brenner (US 4,216,134).
The discussion with respect to Fujita et al in paragraph 8 above is incorporated here by reference.  Specifically, note 8c and 8k above, wherein the weight average molecular weight of modified polyester urethane methacrylate and amounts of component “a” and “b”, respectively, are addressed.  Additionally, Fujita et al teach that urethane resin is present in amounts of 10 to 90% by weight (paragraph 0014).
Fujita et al are silent with respect to amount of component “d”.
However, Brenner teaches anaerobic curing adhesive compositions displaying high strength and resistance to water, heat and radiation and are produced using triallylcyanurate or triallylisocyanurate (abstract).  The compositions comprising basic monomers TAC (i.e. triallyl cyanurate), TAIC (i.e. triallyl isocyanurate) or mixtures thereof in amounts as little as 10% give remarkable increases in strength compared to conventional anaerobic adhesives (col. 6, lines 28-32).  Therefore, in light of the teachings in Brenner in the same field of endeavor, it would have been obvious to one skilled in art prior to the filing of present application, to include triallylcyanurate or triallylisocyanurate, in the anaerobic curable composition, of Fujita et al, in overlapping amounts, for above mentioned advantages.

Response to Arguments

The objections, rejections under 35 U.S.C. 112(b), 102 and 103 as set forth in paragraphs 6, 8, 11-12 and 16-20, of office action mailed 3/21/2022, are withdrawn in view of the amendment and/or cancellation and/or new grounds of rejection set forth in this office action, necessitated by amendment.

Applicant's arguments, filed 6/21/2022, have been fully considered but they are not persuasive. Specifically, applicant argues that (A) both Haruna et al and Cooke teach a lengthy list of monomers that include (meth)acrylate groups, hydroxyalkyl groups and several other monomers.  There is no guidance either in the examples or the general disclosure of Haruna or Cooke to select at least two monofunctional monomers containing a C4-C20 alkyl hydrophobic moiety; (B) all examples and embodiments in Brenner include TAC with polyfunctional (meth)acrylate monomers while the claimed invention discloses the use of monofunctional methacrylate monomers.  Brenner teaches the use of polyfunctional (meth)acrylate monomers as a diluent monomer to lower the melting point sufficiently to maintain the composition in liquid form.  One skilled in art would not combine a reference teachings (meth)acrylic polyfunctional monomers of Brenner to modify a reference disclosing only one (meth)acrylate monofunctional monomer; (C) Birkett is silent regarding a composition having specific components recited in claim 1, such as at least two (meth)acrylic monofunctional monomers containing a hydrophobic moiety having C4-C20 alkyl groups; and (D) examples V to VII in Fisk teach compositions without urethane acrylate and perform well at higher temperatures of between about 500C and 1100C.  Urethane acrylate is included in compositions taught in examples I to IV which perform better at ambient temperature conditions typically between 00C and 600C.  Hence, Fisk teaches away from including modified polyester urethane methacrylate resin into a composition subject to thermal cycling.
With respect to (A), Haruna and Cooke both teach with sufficient specificity including monomers having C4-C20 alkyl (meth)acrylates (see col. 2, lines 5-9; and 22-23 of Haruna et al and col. 3, lines 11-29).  It is the Office’s position that it is within the scope of one skilled in art prior to the filing of present application to include a combination of any of the monomers taught with sufficient specificity, absent evidence of unexpected results.
With respect to (B), primary reference of Haruna and Cooke independently teach an anaerobic curable composition that include monofunctional monomers of present claims.  Graham v. Deere analysis was done and the secondary reference of Brenner provided the motivation to include TAC in anaerobic curable composition.  Case law holds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, claims use the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03.
With respect to (C), primary reference of Haruna and Cooke independently teach an anaerobic curable composition that include monofunctional monomers of present claims.  Additionally, Haruna et al also includes a urethane acrylate in its composition.  Graham v. Deere analysis was done and the secondary reference of Birkett provided the motivation to include in its composition modified polyester urethane acrylate having the presently claimed weight average molecular weight.  Case law holds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
With respect to (D), Fisk et al teach that the term acrylate-based oligomers include urethane-based acrylates such as polyester-based urethane diacrylate oligomer.  The acrylate-based oligomers have a glass transition temperature of -440C to 1850C and aid in improving the damping performance of sound damping material (paragraph 0017). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764